Darrell Hickman, Justice. On June 30, 1980, appellant, Lyndale Walker, pleaded guilty to the offense of arson and was sentenced to five years in prison. On August 31, 1981, he filed a handwritten petition for post-conviction relief pursuant to A.R.Cr.P., Rule 37. He asked for a hearing on his petition and that his sentence be set aside. Two of appellant’s allegations are that he was “in a demented mental capacity” and that his plea of guilty was involuntary. The trial court denied appellant’s petition without a hearing. Eleven years ago the same appellant used the same phrase, “demented capacity,” and we held this phrase to be sufficient to allege mental incompetency to the extent that he was unable to participate in his defense. Walker v. State, 251 Ark. 182, 471 S.W.2d 536 (1971). The same phrase was also sufficient to state a cause of action for post-conviction relief in Parker v. State, 253 Ark. 8, 484 S.W.2d 91 (1972). The holding in Walker v. State, supra, has been eroded by the passage of time and other decisions by this court and we have come to routinely deny post-conviction relief which is asked for in allegations that can only be characterized as conclusory. Bosnick v. State, 275 Ark. 52, 627 S.W.2d 23 (1982); Smith v. State, 264 Ark. 329, 571 S.W.2d 591 (1978); Stone v. State, 254 Ark. 566, 494 S.W.2d 715 (1973). We specifically overrule our holdings in Walker v. State, supra and Parker v. State, supra. But the trial court ignored our first decision in Walker v. State, supra, and denied the petition on other grounds. It would be unfair to the petitioner, who used the same words before and was granted post-conviction relief, to deny him outright an opportunity for a hearing. However, he will have to allege grounds now deemed sufficient to justify a post-conviction hearing. Therefore, he will be given an opportunity to file with the trial court, within thirty days, a proper petition for post-conviction relief that complies with our recent decisions. In regard to pleas of guilty and petitions for post-conviction relief, the trial court’s attention is directed to Byler v. State, 257 Ark. 15, 513 S.W.2d 801 (1974), and Simmons v. State, 265 Ark. 48, 578 S.W.2d 12 (1979). Reversed and remanded. Dudley, J., concurs. Adkisson, C.J., and Hays, J., dissent.